Hurt, J.
The appellant was convicted of an aggravated assault upon Alice Pope. The indictment fails to charge that appellant was an adult male, nor does the indictment charge any other ground of aggravation than that the assault was made upon a female.
Subdivision 5 of article 496 of the Penal Code provides that " when committed by an adult male upon the person of a female,” etc. To convict of aggravated assault upon this ground, the indictment must charge that the person making the assault was an adult male.
This indictment is not sufficient for an aggravated assault. The judgment is reversed and the cause remanded.

Reversed and remanded.